Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 21, 2009 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Brion R. Thompson, Esq. Re: Proxy Statements on Schedule 14A for the following Funds: File No. John Hancock Bank and Thrift Opportunity Fund 811-08568 John Hancock Bond Trust 811-03006 John Hancock California Tax-Free Income Fund 811-05979 John Hancock Capital Series 811-01677 John Hancock Current Interest 811-02485 John Hancock Equity Trust 811-04079 John Hancock Funds III 811-21777 John Hancock Income Securities Trust 811-04186 John Hancock Investment Trust 811-00560 John Hancock Investment Trust II 811-03999 John Hancock Investment Trust III 811-04630 John Hancock Investors Trust 811-04173 John Hancock Municipal Securities Trust 811-05968 John Hancock Patriot Premium Dividend Fund II 811-05908 John Hancock Preferred Income Fund 811-21131 John Hancock Preferred Income Fund II 811-21202 John Hancock Preferred Income Fund III 811-21287 John Hancock Series Trust 811-03392 John Hancock Sovereign Bond Fund 811-02402 John Hancock Strategic Series 811-04651 John Hancock Tax-Advantaged Dividend Income Fund 811-21416 John Hancock Tax-Advantaged Global Shareholder Yield Fund 811-22056 John Hancock Tax-Exempt Series Fund 811-05079 John Hancock World Fund 811-04932 Securities and Exchange Commission January 21, 2009 Page 2 Ladies and Gentlemen: We received comments from the Staff of the Securities and Exchange Commission (the SEC), pursuant to a phone conversation on January 15, 2009, regarding each Funds preliminary proxy statement on Schedule 14A, which was filed on January 9, 2009. We respectfully submit this response letter on behalf of the Funds. We have, for the Staffs convenience, repeated below the comments that we received, followed immediately by the firms response as Fund counsel. Unless otherwise noted, all comments and responses summarized below apply to all of the Funds. The Funds intend to file definitive proxy statements including the following responses as soon as practicable. Comment: Please state whether the funds will file a separate Notice regarding Internet availability of proxy materials and when this will be done, or whether the funds will include a prominent Notice legend within the proxy statement. Response: In response to the staffs comment, all of the Funds will include the following prominent notice legend in bold type within the proxy statements, which will be included in the filing of the Funds definitive proxy statements: Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on April [14/16], 2009. The proxy statement is available at .com. In addition, certain Funds may file a separate Notice for use with certain shareholders of those Funds, as contemplated by Exchange Act Release No. 34-56135 (July 27, 2007). Any such Notice will be filed as additional solicitation material. Comment: Regarding the advisory agreement proposals, if the funds' overall expenses may increase as a result, provide a pro forma comparison of expenses. Alternatively, disclose affirmatively that the revised agreement will not materially increase the funds' overall expense ratios. Securities and Exchange Commission January 21, 2009 Page 3 Response: In response to the staffs comment, each proxy statement will disclose that the revised agreement will not materially increase the Funds' overall expense ratios. In this regard, various statements regarding the effect of the revised agreement on the Funds overall expenses will be amended to read as follows: The revisions to the Advisory Agreement will not result in any change in advisory fee rates or the level or quality of advisory services provided to the Funds, and will not materially increase the Funds overall expense ratios. Comment: Please clarify that a vote to abstain by a Funds shareholder is considered a vote against proposals that require a majority of the outstanding voting securities (as defined in the Investment Company Act of 1940, as amended) of the Fund. Response: In response to the staffs comment, the requested change will be made. In this regard, references to the treatment of abstentions will be amended to state generally as follows: Abstentions will have the same effect as a vote against a proposal. Comment: With respect to the closed-end Funds, disclose how the costs of the meeting, including the solicitation of proxies, will be allocated among those Funds. Securities and Exchange Commission January 21, 2009 Page 4 Response: In response to the staffs comment, the proxy statement of each closed-end Fund will be revised to include the following statement: The costs of the meeting, other than the solicitation of proxies, will be allocated on a pro rata basis based on each funds assets. The costs for the solicitation of proxies will be borne equally by each fund, as detailed below. Mellon Investor Services LLC has been retained to assist in the solicitation of proxies at a cost of approximately $ per fund plus reasonable expenses. Comment: Please provide more particular details about the Board's specific conclusions on the various factors in the discussion of the approval of the advisory agreements. Response: In response to the staffs comment, we have substantially expanded the disclosure of each Boards specific conclusions in the manner set forth in Attachment A to this letter. The additional disclosure is set forth in bold. Comment: For the John Hancock Tax-Advantaged Dividend Income Fund (Tax-Advantaged Dividend), disclose the subadvisory fee rate payable to Analytic Investors, Inc. (Analytic) in the discussion of the proposal and in the attached form of subadvisory agreement. Response: In response to the staffs comment, the specific fee rate disclosure will be added. In this regard, the statement concerning the proposed subadvisory fee will be amended as follows: As compensation for its services to Tax-Advantaged Dividend, Analytic will receive a fee from the Adviser at an annual rate of 0.10% of the value of the funds average daily managed assets that are subject to written call options. Securities and Exchange Commission January 21, 2009 Page 5 In addition, the subadvisory fee rate for Analytic will be clearly indicated in Schedule A to the form of subadvisory agreement with Analytic, which is included in the proxy statement for Tax-Advantaged Dividend at Attachment 9. General Comments and Responses Thereto It was requested that each Fund provide the following representations in its response to comments: In connection with this filing, each Fund acknowledges that: 1. The Fund is responsible for the adequacy and accuracy of the disclosure in the filing; 2. Staff comments or changes to disclosure in response to staff comments in the filing reviewed by the staff do not foreclose the SEC from taking any action with respect to the filing; and 3. The Fund may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. * As previously noted, we intend to file definitive copies of the proxy statements to the SEC staff, including the responses outlined above, once the staffs comments are resolved. We appreciate your continued cooperation in preparing these proxy statements. Thank you for your prompt attention to these matters. If you have any questions, please call me at (617) 261-3240 or Mark P. Goshko at (617) 261-3163. Sincerely, /s/ George P. Attisano George P. Attisano Cc: Thomas M. Kinzler Alfred P. Ouellette David D. Barr Mark P. Goshko ATTACHMENT A JOHN HANCOCK FUNDS EVALUATION BY EACH BOARD OF NEW FORM OF ADVISORY AGREEMENT At its meeting on December 8-9, 2008, each Board, including all the Independent Trustees, approved the proposed new form of Advisory Agreement for the Funds under Proposal . Each Board, including the Independent Trustees, is responsible for selecting a Funds investment adviser, approving the Advisers selection of Fund subadvisers and approving that Fund s advisory and subadvisory agreements, their periodic continuation and any amendments. Consistent with SEC rules, a Board regularly evaluates a Fund s advisory and subadvisory arrangements, including consideration of the factors listed below. A Board may also consider other factors (including conditions and trends prevailing generally in the economy, the securities markets and the industry) and does not treat any single factor as determinative, and each Trustee may attribute different weights to different factors. Each Board is furnished with an analysis of its fiduciary obligations in connection with its evaluation and, throughout the evaluation process, a Board is assisted by counsel for a Trust and the Independent Trustees are also separately assisted by independent legal counsel. The factors considered by a Board are: the nature, extent and quality of the services to be provided by the Adviser to the Funds; the investment performance of the Funds; the extent to which economies of scale would be realized as a Fund grows and whether fee levels reflect these economies of scale for the benefit of shareholders of the Fund; the costs of the services to be provided and the profits to be realized by the Adviser (including any subadvisers affiliated with the Adviser) and its affiliates from the Advisers relationship with a Fund ; and comparative services rendered and comparative advisory fee rates. Each Board believes that information relating to all these factors is relevant to its evaluation of a Fund s advisory agreements. June 2008 Meeting At its meeting on June 10, 2008, the Board approved the annual continuation of the Advisory Agreements and considered each of the factors listed above. With respect to each Fund, a discussion of the basis of the Boards approval of the Advisory Agreements and its consideration of such factors at that meeting is available in the shareholder report for the fiscal six month period during which the approval took place. Each such report was mailed to shareholders of the relevant Fund on or about two months after the relevant six month period. A copy of the report may be obtained by calling 1-800-225-5291 (TDD  1-800-554-6713) or by writing to the Trust at 601 Congress Street, Boston, Massachusetts 02210, Attn.: Gordon M. Shone, and is also available on the Internet at jhfunds.com. In evaluating the advisory agreements at its meeting on June 10, 2008, the Board reviewed a broad range of information requested for this purpose. This information included: (i) the investment performance of each Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group). The funds within each Category and Peer Group were selected by Morningstar Inc. (Morningstar), an independent provider of A-1 investment company data. Data typically covered the period since each Funds inception through December 31, 2007; (ii) advisory and other fees incurred by, and the expense ratios of, each Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser; (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Funds; (v) breakpoints in each Funds and the Peer Groups fees, and information about economies of scale; (vi) the Advisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers compliance department; (vii) the background and experience of senior management and investment professionals; and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser, based on its resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel.
